Citation Nr: 1014685	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-04 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than September 
21, 2004, for service connection for tinnitus.

2.  Entitlement to an initial compensable evaluation for 
chronic obstructive pulmonary disease (COPD) prior to March 
17, 2008.

3.  Entitlement to an initial evaluation greater than 10 
percent for COPD beginning March 17, 2008.

4.  Entitlement to an initial evaluation greater than 10 
percent for tinnitus.

5.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

6.  Entitlement to an initial evaluation greater than 30 
percent for hiatal hernia with gastroesophageal reflux 
disease (GERD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran retired in May 1989 with over 24 years of active 
service.  His discharge documents show that he was awarded 
the Air Medal (Individual (5)) and Air Medal (Strikes (11)), 
and the Navy Commendation Medal with "V" (2 awards).

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in January 2005, 
August 2008, and January 2009 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
the January 2005 rating decision, service connection for 
hearing loss and COPD were denied.  The August 2008 rating 
decision granted service connection for COPD, assigning a 
noncompensable evaluation prior to March 17, 2008 and a 10 
percent evaluation beginning March 17, 2008; granted service 
connection for tinnitus and assigned a 10 percent evaluation, 
effective in September 2004; and granted service connection 
for bilateral hearing loss.  The January 2009 rating decision 
granted service connection for a hiatal hernia, assigning a 
30 percent evaluation, effective August 26, 2003.

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A transcript of the hearing is 
associated with the claims file.

In July 2009, the Board found that the Veteran withdrew prior 
appeals of service connection for torus palatinus, 
periodontal disease, obesity, septal deviation, diabetes 
mellitus and to entitlement to nonservice connected pension; 
granted service connection for PTSD, glaucoma, prostatic 
hyperplasia, and osteoporosis; and remanded the issues of 
entitlement to an initial compensable evaluation for chronic 
obstructive pulmonary disease (COPD) prior to March 17, 2008, 
and greater than 10 percent for COPD beginning March 17, 
2008; an initial evaluation greater than 10 percent for 
tinnitus; an initial compensable evaluation for bilateral 
hearing loss; an effective date earlier than September 21, 
2004 for service connection for tinnitus, and an initial 
evaluation greater than 30 percent for hiatal hernia with 
GERD to provide the Veteran a hearing at the RO before a 
Veterans Law Judge.  

The Veteran was provided a statement of the case regarding 
entitlement to an effective date earlier than August 26, 
2003, for the grant of service connection for hiatal hernia 
with GERD.  In a January 2010 statement, the Veteran withdrew 
the hearing request and the issue of entitlement to an 
effective date earlier than August 26, 2003, for the grant of 
service connection for hiatal hernia with GERD.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to an increased rating for service-
connected COPD, prior to and after March 17, 2008, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 





FINDINGS OF FACT

1.  The Veteran filed an informal claim for entitlement to 
service connection for tinnitus on September 21, 2004; there 
is no communication from the Veteran or his representative 
before that date which constitutes a formal or an informal 
claim.

2.  The 10 percent rating assigned for tinnitus disability is 
the maximum evaluation authorized under VA's rating criteria.

3.  The preponderance of the evidence shows that the Veteran 
manifests Level I hearing in both ears.  

4.  The preponderance of the evidence shows that the 
Veteran's service-connected hiatal hernia with GERD is 
manifested by problems swallowing, 20-pound weight gain over 
the past year, dysphagia, heartburn, epigastric pain, 
scapular pain, hematemesis, reflux and regurgitation of 
stomach contents, nausea, and vomiting.  He also complained 
of lack of sleep as a result of pain and general tiredness, 
which the Veteran attributes to his GERD.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
21, 2004, for the grant of service connection for tinnitus 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2009).

2.  The criteria for an increased rating for tinnitus are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2009); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 
(2009).

4.  The criteria for an initial evaluation greater than 30 
percent for hiatal hernia with gastroesophageal reflux 
disease (GERD) have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 38 C.F.R. §§ 4.113, 4.114, Diagnostic 
Codes 7307, 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.) 
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The increased rating claims involve "downstream" issues, as 
the initial claims for service connection were granted in the 
rating decisions on appeal, and the Veteran disagrees with 
the evaluations assigned.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In such cases, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  As the Veteran has not alleged any 
prejudice, that burden has not been met.

Regarding the earlier effective date claim, no notice is 
necessary because the outcome of this claim depends 
exclusively on documents which are already contained in the 
Veteran's VA claims folder.  An appellant claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  As a matter 
of law, the Veteran is not entitled to an effective date 
earlier than September 21, 2004.  In the absence of potential 
additional evidence, no notice is necessary.  See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (notice not required 
where there is no reasonable possibility that additional 
development will aid the claimant).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded him examinations 
regarding the etiology and severity of his disabilities, and 
afforded him the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


II.  Analysis

A.  Earlier Effective Date Claim 

The effective date of an award of disability compensation for 
a grant of entitlement to service connection, shall be the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2).

On a September 21, 2004 VA examination, the Veteran reported 
that he had tinnitus in service, and he was granted service 
connection for the condition effective as of that date.  See 
38 C.F.R. § 3.157 (a report of examination will be accepted 
as an informal claim for benefits).  

He contends that he is entitled to service connection for 
tinnitus, effective from September 2003, the date of an 
earlier private examination.  Of record is a September 2003 
private examination, including an audiogram.  However, there 
was no complaint or diagnosis of tinnitus contained in that 
examination report.  There is of record no communication from 
the Veteran before September 21, 2004, which could serve as a 
claim.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992) (the Board must look at all communications that can be 
interpreted as a claim, formal, or informal, for VA 
benefits). 

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Where the law, rather than the 
facts, is dispositive, the benefit of the doubt provisions as 
set forth in 38 U.S.C.A. § 5107(b) are not for application.
B.  Increased Rating Claims

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Consideration must be given to the Veteran's possible 
entitlement to "staged" ratings to compensate him for times 
since filing the initial claim when the disability may have 
been more severe than at other times during the course of the 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

The lay statements and testimony describing the symptoms of 
the Veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

1.  Tinnitus 

Under 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, a veteran 
is limited to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  In this case, the Veteran has already been 
assigned a 10 percent rating for tinnitus.  This is the 
maximum schedular rating available for tinnitus under VA's 
rating criteria.  38 C.F.R. § 4.87, Diagnostic Code 6260, see 
also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  
Accordingly, an increased rating is not warranted.  


2.  Bilateral Hearing Loss 

Ratings for bilateral defective hearing range from 0 to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by a pure tone audiometry test in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hz.  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal auditory acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-
6110.

In addition to the general criteria, VA has identified two 
circumstances where alternative tables could be employed for 
exceptional patterns of hearing impairment.  One is where the 
pure tone thresholds in each of the four frequencies of 1000, 
2000, 3000 and 4000 Hz are 55 dB or greater.  The second was 
where pure tone thresholds are 30 dB or less at frequencies 
of 1000 Hz and below, and are 70 dB or more at 2000 Hz.  38 
C.F.R. § 4.86.

A VA audiogram was conducted in September 2004:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
15
10
15
30
18
96
I
LEFT
15
10
10
40
19
96
I

A fee basis audiogram was conducted in March 2008:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
30
20
25
55
32.5
96
I
LEFT
30
20
30
55
33.75
96
I

The findings from the audiological evaluations do not provide 
for a compensable rating for the bilateral hearing loss.  
When the pure tone threshold average and the speech 
recognition score for both ears are applied to Table VI, the 
numeric designation of hearing impairment is Level I.  When 
these numeric designations for the right and left ears are 
then applied to Table VII, the percentage of evaluation for 
hearing impairment is noncompensably disabling.  The 
requirements for either of the alternative ratings pursuant 
to C.F.R. § 4.86 are not met in this case, so that regulation 
simply does not apply.  Therefore, the Veteran's hearing 
disability continues to be noncompensable.

3.  Hiatal Hernia with GERD

The rating schedule provides guidance in the evaluation of 
gastrointestinal disorders.   The provisions of 38 C.F.R. § 
4.112 highlight the importance of weight loss in the 
evaluation of the impairment resulting from gastrointestinal 
(GI) disorders.  The provisions of 38 C.F.R. § 4.113 explain 
that diseases of the digestive system often produce a common 
disability picture characterized by abdominal distress or 
pain, anemia, and disturbances in nutrition.  These sections 
do not provide ratings.

The Veteran's GI disability is currently evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7346, for hiatal hernia, which provides a 30 percent 
evaluation when there is persistently recurrent epigastric 
distress with dysphasia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation contemplates a level of impairment, which includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

The Veteran's disability can also be rated under 38 C.F.R. § 
4.114, Diagnostic Code 7307 for hypertrophic gastritis.  That 
code provides a 30 percent rating for chronic gastritis with 
multiple small eroded or ulcerated areas and symptoms.  A 60 
percent rating is warranted for chronic gastritis identified 
by a gastroscope, with severe hemorrhages or large ulcerated 
or eroded areas.

On VA genitourinary examination in September 2004, the 
Veteran denied any lethargy, weakness, anorexia, weight gain, 
or weight loss.   This examination did not provide a basis 
for assigning an evaluation.

A fee basis examination was conducted in October 2008.  The 
Veteran complained of problems swallowing, 20-pound weight 
gain over the past year, dysphagia, heartburn, epigastric 
pain, scapular pain, hematemesis, reflux and regurgitation of 
stomach contents, nausea, and vomiting.  He also complained 
of lack of sleep as a result of pain and general tiredness.  
He denied arm pain and passing of black tarry stools 
(melena).  An upper GI series showed a small hiatal hernia 
and minimal gastrointestinal reflux, otherwise normal.  
Clinical laboratory tests of hemoglobin, hematocrit, white 
blood cells, and neutrophils were non significant.  The 
diagnosis was hiatal hernia with GERD.  The examiner stated 
that the condition had no effect on the Veteran's daily 
activities.  

An evaluation of 30 percent was assigned based on the 2008 
examination; effective back to 2003.  A higher evaluation 
requires evidence of symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia or 
other symptom combinations productive of severe impairment of 
health; or chronic gastritis identified by a gastroscope with 
severe hemorrhages or large ulcerated or eroded areas.  
Material weight loss, malnutrition, melena, anemia, severe 
hemorrhages, large ulcerated or eroded areas shown by 
gastroscope has not been shown.  The most recent VA examiner 
has concluded that that the disability has no effect on his 
daily activities.  The evidence demonstrates that there is no 
disturbance in nutrition caused by this disability, and that 
it is not productive of severe impairment of health.  
Therefore, an increased rating under Diagnostic Code 7307 or 
7346 is not warranted.  

4.  Extraschedular Considerations

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 

5.  Conclusion

At no time during the pendency of these claims, have the 
disabilities been more or less disabling than as currently 
rated.  The preponderance of the evidence is against the 
claims; there is no doubt to be resolved; and increased 
ratings are not warranted. 







ORDER

Entitlement to an effective date earlier than September 21, 
2004, for service connection for tinnitus is denied.

Entitlement to an initial evaluation greater than 10 percent 
for tinnitus is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to an initial evaluation greater than 30 percent 
for hiatal hernia with gastroesophageal reflux disease (GERD) 
is denied.


REMAND

38 C.F.R. § 4.96 (d) enumerates special provisions for the 
application of evaluation criteria for Diagnostic Codes 6600, 
6603, 6604, 6825-6833, and 6840-6845: (1) Pulmonary function 
tests (PFT's) are generally required to evaluate these 
conditions.  (2) If the diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO (SB)) test 
is not of record, evaluate based on alternative criteria as 
long as the examiner states why the test would not be useful 
or valid in a particular case.  38 C.F.R. § 4.96(d).

There are no DLCO (SB) results, nor is there an explanation 
of why the test would not be useful, in the record.  
Therefore, another examination is needed prior to a 
resolution of the COPD claim.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Arrange for the Veteran to be examined 
to determine the severity of his service-
connected COPD.  The examiner must be 
provided with the claim folder for 
consideration, and the examination report 
should reflect that the claim folder was 
reviewed.

All necessary testing should be done, to 
include pulmonary function test (PFT) 
(both before and after bronchodilator) and 
any other appropriate testing.  The 
examiner should review the results of all 
testing prior to completion of the 
examination report.  The PFT results 
should be recorded in the appropriate 
manner for rating purposes, to include: a) 
the percentage of predicted of FEV-1; b) 
the percentage of predicted of FEV-1/FVC; 
and c) the percentage of predicted of DLCO 
(SB).

In the event that examiner is of the 
opinion that DLCO is either "not needed" 
or "not useful" he or she should clearly 
so state, and, provide a statement as to 
why (e.g., there are decreased lung 
volumes that would not yield valid test 
results).

2.  Then readjudicate the claims for 
increased ratings, before and after March 
17, 2008.  If either claim continues to be 
denied, send the Veteran and his 
representative a supplemental statement of 
the case and give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


